UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 333-139395 LOCATION BASED TECHNOLOGIES, INC. (Name of registrant as specified in its charter) Nevada 20-4854758 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 49 Discovery, Ste. 260, Irvine, California 92618 (Address of principal executive offices) 888-600-1044 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: None Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.oYes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.oYesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes x No The aggregate market value of the voting common stock held by non-affiliates computed by reference to the price at which the common stock was last sold on the OTC Bulletin Board as of the last business day of the registrant’s most recently completed second fiscal quarter (February 28, 2012) was $­­­­­37,595,273.This value is estimated solely for purposes of this cover page. As of November 16, 2012, there were 200,599,622 shares of registrant’s common stock outstanding. TABLE OF CONTENTS PAGE PART I Item1. Business 1 Item1A. Risk Factors 6 Item1B. Unresolved Staff Comments 16 Item2. Properties 16 Item3. Legal Proceedings 16 Item4. (Removed and Reserved) 16 PART II Item5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item6. Selected Financial Data 18 Item7. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item7A. Quantitative and Qualitative Disclosures About Market Risk 23 Item8. Financial Statements and Supplementary Data 24 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 72 Item9A. Controls and Procedures 72 Item9B. Other Information 73 PART III Item10. Directors, Executive Officers and Corporate Governance 74 Item11. Executive Compensation 77 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 80 Item13. Certain Relationships and Related Transactions, and Director Independence 81 Item14. Principal Accounting Fees and Services 82 PART IV Item15. Exhibits, Financial Statement Schedules 83 SIGNATURES 84 PART I FORWARD LOOKING STATEMENTS This report contains certain forward-looking statements of our intentions, hopes, beliefs, expectations, strategies, and predictions with respect to future activities or other future events or conditions within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These statements are usually identified by the use of words such as “believe,” “will,” “anticipate,” “estimate,” “expect,” “project,” “plan,” “intend,” “should,” “could,” or similar expressions. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under Part I, Item 1A. “Risk Factors” and other sections of this report, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements, express or implied by these forward-looking statements. Although we believe that the assumptions underlying the forward-looking statements contained in this report are reasonable, any of the assumptions could be inaccurate, and, therefore, there can be no assurance that the forward-looking statements included in this report will prove to be accurate. When considering forward-looking statements, you should keep in mind the risk factors and other cautionary statements in this report and any amendments to this report. We will not update these statements unless the securities laws require us to do so. Accordingly, you should not rely on forward-looking statements because they are subject to known and unknown risks, uncertainties, and other factors that may cause our actual results to differ materially from those contemplated by the forward-looking statements. ITEM 1. BUSINESS Overview.We were incorporated under the laws of the State of Nevada in April 2006 as Springbank Resources, Inc. (“SRI”).SRI was formed to engage in the exploration and development of oil and gas, and by 2007 had disposed of all of its assets and satisfied its liabilities.In October 2007, SRI acquired all of the outstanding stock of Location Based Technologies, Corp. (“Old LBT”), following which SRI merged Old LBT into itself and, in the process, SRI’s name was changed to Location Based Technologies, Inc.Old LBT was incorporated in September 2005 by David Morse, Joseph Scalisi and Desiree Mejia, who became our officers and directors, in order to develop the PocketFinder personal locators. Our principal executive offices are located at 49 Discovery, Suite 260, Irvine, California 92618, and our telephone number is 888-600-1044. Our shares of common stock are currently traded in the over-the-counter market and our stock price is reported on the OTC Bulletin Board under the symbol “LBAS.” Unless otherwise stated, all references to “we,” “us,” “our,” the “company” and similar designations refer to Location Based Technologies, Inc. Location Based Technologies®, PocketFinder® and PocketFinder Pets® are registered trademarks, and PocketFinder Network™, PocketFinder People™, PocketFinder Vehicle™, PocketFinder Luggage™, PocketFinder Mobile™, PF-886™, “Powered by LBT” and VehicleFleetFinder™ are trademarks, of the company.With respect to this report, we reserve all rights to the foregoing trademarks regardless of whether they carry the “®” or “™” designation. Our Business.We market and sell affordable, leading-edge, proprietary, and easy-to-use consumer and commercial location devices and services. Our devices utilize Assisted Global Positioning System (“A-GPS”) and General Packet Radio Service (“GPRS”) technologies in conjunction with our patented, proprietary technologies designed to enhance and enrich the way businesses and families interact and stay connected around the world. Our flagship product, the PocketFinder, is a small, waterproof, rugged and completely wireless location device that enables users to easily locate anyone or anything they care about, from a computer or web-enabled device. Our products deliver critical information to users, such as: device location, longitude, latitude, heading speed and 60 days of location history. This information can be viewed passively through a user’s account or can be actively sent to a user via SMS text, email or push notification if the user sets an alert. The target markets for the PocketFinder include: young children, seniors, people with special needs and people who need to track valuable assets such as luggage or sporting equipment.In addition to the PocketFinder, we also sell the PocketFinder Pet and the PocketFinder Vehicle products.The PocketFinder Pet is designed for pets weighing 15 pounds or more, and we market the PocketFinder Vehicle to families with new drivers, car enthusiasts, motorcycle owners, watercraft owners and business fleets.The PocketFinder Vehicle attaches directly to a battery or fuse box, so it has a constant supply of power.All PocketFinder products operate on the same user interface, which enables our customers receive the same features, functionality and user-experience, regardless of which product they own.To access their account or locate their devices, users can logon to our website at www.pocketfinder.com or use our native iPhone, iPad or Android Apps. 1 We generate revenue by selling our products and charging customers an ongoing service fee, for which we offer monthly and annual subscription plans.All of our products that are sold in the US operate on the AT&T cellular network.The GPS data which is collected by the device is transmitted to our customers (via our servers) on AT&T’s network.Since AT&T’s network operates in over 95% of the wireless world, our products can work around the globe.Customers who use their devices internationally will incur a higher monthly charge. In addition to the PocketFinder family of products, we also sell devices and services that are designed for business and governmental use.These devices include the PF-886 and the LBT Solutions Vehicle.The PF-886 functions similarly to the PocketFinder, but is much larger in size primarily due to its larger battery.The PF-886 is designed to last for up to 6 months on a single charge and is ideal for asset and cargo tracking.The LBT Solutions Vehicle comes with 2, 3 and 4 wire options, which provides additional features such as engine on/off monitoring and engine kill capability.All of our commercial customers also have access to enhanced reporting features.Commercial customers access their account and view their devices by visiting www.locationbasedtech.com or by downloading our native iPhone, iPad or Android Apps. We have completed our first year of sales for our PocketFinder products in the Apple Stores in the U.S. and Canada.We also continued sales through Apple Online for both the PocketFinder and the PocketFinder Vehicle. We recently expanded the sales channel for our consumer products to include Amazon and Crutchfield.PocketFinder Pet and Vehicle locators are also available to purchase from our website at www.pocketfinder.com.Combined sales and activations are showing steady increases of approximately 15% month over month. Advertising and general market awareness over the past year include our PocketFinder products highlighted by Dr. Gadget on the radio and on ABC’s The View and Extra, NBC’s Today Show, and a month long focus on teen driving safety in partnership with NBCUniversal in Texas.In addition, Jennifer Jolly presented our products in Chicago, Atlanta, and Los Angeles on CNN, CBS, WGN, WLS, Daily Motion, and ABC’s Money Matters.Similarly, Steve Greenberg presented our products on NYC WPIX, NBC in Philadelphia, Washington DC, Miami, Seattle, Minnesota, and Denver, Chicago’s WGN, ABC in Dallas and on CBS in Houston.We are significantly expanding our presence on the web through social media as well as in digital and print media. Our Apple device sales are restricted to the United States and Canada yet our devices continue to draw international attention.We continue to work with Apple Online to open up the market in Mexico and we are making progress.We believe we should begin selling PocketFinder devices in Mexico through Apple Online in the near future. We currently have devices working in over 70 countries (37% of all countries in the world) and multiple requests for distribution opportunities from 64 countries around the world.Associated with this kind of interest, we are working with a select few of these distributors and addressing the need for local wireless carrier involvement in order to be able to provide a reasonably priced monthly service fee, solid customer and technical support, and market reach.In November 2012, we entered into an agreement with our first European distributor, Everything Everywhere (a partnership between France Telecom and Deutsche’s T-Mobile), which is the largest M2M telecommunications company in the United Kingdom.We are continuing to explore and work in the Australasian territory.Our preferred partners are the wireless carriers themselves because of their ready network and customer/billing infrastructure.Negotiations with four Tier 1 wireless carriers have progressed and devices are being tested on their networks.Early discussions/exploration with several other Tier 2 and 3 carriers also continue.A couple of the Tier 1 carriers cover multiple countries and their involvement, albeit slow, will net broad international market coverage. Commercial growth has been a meaningful revenue contributor.The company officially launched its Business Solutions Platform (www.locationbasedtech.com) in August of this year, and as of October 31st approximately 150 business customers are benefitting from our Business Solutions location services.Our largest business customer is AT&T and they will use our devices to track their own equipment domestically.The majority of our customers are small and mid-sized customers seeking high value pricing and simplified interfaces that minimize training time and requirements.We are adding approximately 1.5 new business customers per day.Orders for combined hardware sales of approximately $1.2M were received for calendar 4th quarter delivery. 2 Government/Military applications are also progressing and we expect their comprehensive testing to be completed as early as December 2012.Our relationship with The World Famous West Coast Customs (“WCC”) is moving forward as well.We have entered into a co-branding relationship with WCC, and they will be selling a co-branded WCC PocketFinder and PocketFinder Vehicle through their distribution channels, which include Best Buy and www.bestbuy.com.Filming for next year’s WCC’s TV series is well underway (showing in 28.5M households weekly) and our products will be shown on several episodes. We continue to work diligently on selling devices into Mexico.Our products have received all of the necessary governmental certifications and we recently signed a distribution agreement with Sales and Support Representatives (“SaS Reps” or www.sasreps.com).SaS Reps is a Distributor/Reseller/Agent of communications products and services to Central, North and South American service providers, manufacturers and resellers.There continues to be pent up demand for various tracking applications in the world of logistics and we plan to address it through our relationship with SaS Reps. Our products continue to be supported by feature rich Apps that allow users to maximize the functionality and benefits of PocketFinder devices from almost anywhere at any time.The iPhone, native iPad, and Android Apps are free downloads available through the iTunes Store or on Google Play and the Android Market respectively.They deliver the ability to set up and manage devices while users are on the go throughout the day or night from virtually anywhere in the world that the user’s phone has network connectivity.BlackBerry and Windows Mobile Professional 6.0 Operating Systems are able to access the existing www.pocketfinder.com website to manage and set up accounts due to the Mobile Device optimization that has been done over the past few months. In February 2012, ABIresearch released a report (“Personal Location Devices and Applications Market”) stating that GPS personal tracking devices and applications were forecasted to grow with a CAGR of 40% with both markets breaking $1Billion in revenue in 2017. Senior analyst Patrick Connolly stated, “The hardware market remained below 100,000 units in 2011.However, it is forecasted to reach 2.5 million units in 2017, with significant growth in elderly, health, and lone worker markets.Dedicated devices can offer significant benefits, with insurance and liability increasingly encouraging the use of approved equipment.”LBT’s PocketFinder device was specifically cited in Mr. Connolly’s research findings. In May 2012, Kumu Puri, Senior Executive, Accenture’s Electronics & High-Tech Group shared that over the past few years Accenture has studied usage of technology by consumers to identify major trends that might assist their corporate clients.Their most recent survey of 19 different technologies across users in 10 countries revealed four major trends that they believe will be crucial over the next several years.They are: · Consumers are reaching a state of “hypermobility,” rapidly adopting mobile technologies and downloading applications that keep them connected anywhere, anytime. · Consumers are increasingly reaching into the network and modifying their behaviors as they rely on cloud services. · Consumers’ use of electronics is increasingly more dependent on the exploding number of applications now within their reach. · Emerging markets lead in usage and spending growth of many consumer technologies. Puri went on to say that, “Consumers are adopting mobile technology so rapidly that the mobility trend is in hyper-drive. While consumers still have strong ownership and usage of desktop or laptop computers (90% surveyed own them), purchase intentions for computers are slowly declining.Simultaneously, smartphone and tablet PC ownership is rising steeply.More than half of consumers we surveyed own a smartphone – up 25 points in the past 12 months.This marks a growth rate of 89% over the previous year.One-third of respondents bought a smartphone in 2011, an increase of 15 percentage points compared with 2010.On a similar trajectory, ownership of tablets grew by 50% last year, from 8% of consumers owning them to 12%, according to our study.These survey findings paint a picture of consumers striving to get and stay connected wherever they are via mobile technologies, abundant app choices and a growing set of service alternatives from the cloud.The era of hypermobility has numerous implications for consumer electronics companies as they work to capture the greatest share of wallet among their target customers.” 3 We are aggressively moving LBT’s family of products and web-based features and functionality onto more functional mobile platforms to better meet the needs of this highly mobile society.We are seeing similar demands and requirements in families and in businesses.By taking advantage of the latest in GPS, GSM, and Internet technology, small and medium sized businesses are able to more effectively and efficiently manage their mobile assets and key human resources as well as to carefully monitor the shipping and delivery of high value assets. Although we are only actively selling devices in the US and Canada, we find that many people have purchased our devices while visiting the US and then returned home to activate.Global usage now comprises countries in much of Europe, Russia, Romania, Ukraine, Mexico, China, Hong Kong, Australia, and many countries in South America. We receive customer feedback from vertical applications including outdoor enthusiasts, adult children of the elderly, elder care providers of patients with Alzheimer’s and dementia, special needs providers for those with disabilities, pet owners, and for the tracking and recovery of valuable property and luggage while traveling.Our PocketFinder device is only fifty millimeters in diameter (about 2 inches).It fits easily into a child’s pocket, into a backpack, or onto a belt.The PocketFinder People and PocketFinder Pets devices come with a form-fitting silicone pouch or a rugged ballistic nylon casing that can easily slide onto a belt or a pet’s collar. We continue to tightly control our overhead and ensure that we have the right resources in place at the right time.We have a very talented senior management team that brings the right knowledge, skills and abilities to deliver world-class products and services.Distribution opportunities are being negotiated as we carefully analyze each market opportunity against the cost of entry, potential growth, economic value, and support capability metrics.We are developing a business model for international market opportunities and are in discussions with wireless carriers and/or distributors in multiple countries at this time.Key personnel have been brought in as independent contractors to supplement our existing team with customer, sales and business development skills.Our customer service center personnel have received consistently high feedback from customers who desired assistance and we offer support in English and Spanish. Our Personal Locator Services.Our products are currently being sold through various brick-and-mortar and online retailers and through our website.We provide customer service and support in the United States through existing, award winning call centers owned by Affinitas.In the consumer market we are seeing multiple vertical market segments including the following: ● Parents of young children (primarily 5 to 12 years of age) who seek the peace of mind of being able to know that their children are where they are supposed to be when they are supposed to be there; ● Small, mid-sized, and enterprise class business owners; ● First time family drivers or for added security in heavy snow states; ● Elder care and special needs support and applications such as Autism, Down Syndrome, Dementia, and Alzheimer’s; ● Pet care and location capability; and ● Asset tracking and location capability: cars, trucks, snowmobiles, fleet management, luggage, boats, RVs, and other high-valued assets. Our Intellectual Property Investment.We continue to invest in intellectual property that consists of apparatus patents and applications and system and method patents and applications.We have filed claims that cover many aspects of the PocketFinder, its operating system and user interface.We expanded and filed additional claims this fiscal year that cover new aspects of the PocketFinder People device, its operating system and user interface. Our intellectual property portfolio includes 29 issued US patents, 16 pending US patents, 8 pending foreign patents, 6 PCT filings, 17 registered trademarks and 4 Madrid protocol trademark cases. We own the Internet domain name www.pocketfinder.com and www.locationbasedtech.com as well as the names of numerous other related domains that could have use in future business and vertical marketing initiatives and for Internet marketing purposes.Under current domain name registration practices, no one else can obtain an identical domain name, but someone might obtain a similar name, or the identical name with a different suffix, such as “.org,” or with a country designation.The regulation of domain names in the United States and in foreign countries is subject to change, and we could be unable to prevent third parties from acquiring domain names that infringe or otherwise decrease the value of our domain names. Our Target Markets and Marketing Strategy.We provide wireless location based solutions for global positioning products along with its proprietary “friendly user interface” software system.We deliver rugged, compact products with near real time location-based information over its proprietary server architecture.Our products optimize the way businesses and families stay connected with one another: for pet owners to know where their pets are on demand and also provide solutions for asset tracking – such as shipping of high value assets or LoadRack Tracker’s trucking solution for controlled temperature environments.We have the ability to add our customer’s existing location devices onto our superior location platform in order to simplify the customers need to manage all location-based devices through one easy tool. 4 PocketFinder and PocketFinder Vehicle devices are being sold in the United States and in Canada through the Apple Online Store and Apple Retail Stores.PocketFinder devices for Pets are available for purchase on our website.We are also working on several “white label” marketing opportunities.In addition, licensing opportunities are being explored on the international front. Our marketing initiatives will include: ● Licensing opportunities for the products in international areas or regions; ● Self-branded or “white label” opportunities for niche market or vertical market sales; ● Affinity group marketing and outreach opportunities; ● Utilization of direct response sales due to public relations outreach in special interest magazines and newsletters; and ● Retail distribution initiatives. Our Revenue Sources.We expect our revenues to be derived from the following sources: ● Potential licensing fees; ● Organizations that will self-brand the PocketFinder for specialized niche markets (“white label”); ● Asset and Personal Locator device sales to commercial customers and through retailers; ● Personal Locator device sales through affinity groups and through our website; ● Personal Locator device accessory sales; and ● Monthly recurring service fees. Our Growth Strategy.Our objective is to become a premier provider of personal and asset location services in the Location Based Services market.Our strategy is to provide high quality devices that meet the market’s requirements whether it is for business applications, for equipment and any other mobile asset, or for children, pets, or personal asset tracking (luggage, vehicles, boats, etc.).Key elements of our strategy include market education of this new GPS mobile application and: ● A mass market retail price of under $150.00 for Personal Location devices (customized asset andtrucking solutions with additional features and capabilities will be sold at a higher cost); ● A basic monthly service fee in the U.S. for family applications of $12.95 and for most business applications under $20/month with multiple convenient access points (Smartphone and/or via the Internet); ● Ease of use at the location interface point as well as with the device; and ● Rugged design that meets the rigors of life and work. Our Competition.Personal location and property tracking devices are beginning to significantly penetrate the marketplace.We believe this condition represents a tremendous opportunity as customers will be attracted in large numbers once the intrinsic value of such devices is recognized and mass market adoption begins. Our competitors include, but are not limited to: Geospatial Platform Providers, Application Developers, Garmin’s GTU-10, Qualcomm’s Tagg, Lo-Jack, SpotLight, and commercial providers such as Fleetmatics,NetworkFleet, and Qualcomm.Some competitors may be better financed, or have greater marketing and scientific resources than we do. In related markets, GPS devices have become widely used for automotive and marine applications where line-of-sight to GPS satellites is not a significant issue. Manufacturers such as Garmin, Navman, Magellan, TomTom, Pharos, NovAtel and DeLorne are finding a market interested in using these products for both business and leisure purposes.As a result, use of GPS technology in devices such as chart plotters, fitness and training devices, fish finders, laptop computers, and personal digital assistant (“PDA”) location devices are gaining significant market acceptance and commercialization. Prices range from $100 to several thousand dollars.We expect that increasing consumer demand in these markets will drive additional applications and lower price points. Government Regulation.We are subject to federal, state and local laws and regulations applied to businesses generally as well as Federal Communications Commission, Internationale Canada (“IC”) and CE (European Economic Area) wireless device regulations and controls.We believe that we are in conformity with all applicable laws in all relevant jurisdictions.We are NOM and NYCE certified and ready to begin sales in Mexico.We do not believe that we are subject to any environmental laws and regulations of the United States and the states in which we operate. 5 Our Research and Development.We will continue to invest in ongoing research and development to enhance the size and performance of our existing products as well as to customize products to better fit specific vertical market needs and requirements.We will continue to work with our U.S. basedmanufacturerand several other entities that are conducting research on key aspects of the device itself (including expanded antennae capability, battery capacity, Iridium Satellite connectivity, and enhanced location reliability and accuracy) in an ongoing effort to provide the best quality product at the very best size and value in the market.We anticipate ongoing involvement with some level of developmental activity throughout the foreseeable future. Employees and Outsourced Assistance.We have limited our use of contracted professionals who have been engaged in hardware and software development, early marketing and sales preparation, and preparation for customer service support.Mr. Scalisi, our Co-President and Chief Development Officer, Mr. Morse, our Co-President and Chief Executive Officer, and Mrs. Mejia, our Chief Operating Officer, and Mr. Gregory Gaines, our Chief Marketing and Sales Officer, currently devote 100% of their business time to our operations. Our CFO, Mr. Eric Fronk, is currently serving part-time.In addition to our new Board members, we have added several key contributors with customer service, general counsel/business development, and sales leadership experience.Remaining true to our “outsourced” model for growth and expansion, any large personnel increase will be accomplished through sales and customer support outsourced organizations contracted to provide respective services.The company will remain focused on our core competency of providing location devices and services. Our Website.Our corporate websites, www.locationbasedtech.com and www.pocketfinder.com, provide a description of our corporate business along with our contact information including address, telephone number and e-mail address or product information and sales, respectively.Our PocketFinder website also provides prospective customers with relevant information about our products, pricing and payment options, pre-ordering capability, frequently asked questions.See www.locationbasedtech.com to access Business Solutions and our corporate investor relations information.Information contained on our websites is not a part of this report. ITEM 1A. RISK FACTORS Investing in our common stock is highly speculative and involves a high degree of risk.Any potential investor should carefully consider the risks and uncertainties described below before purchasing any shares of our common stock.The risks described below are those we currently believe may materially affect us.If any of them occur, our business, financial condition, operating results or cash flows could be materially and adversely affected.As a result, the trading price for our stock could decline, and you might lose all or part of your investment. Risks Related to Our Business We have had operating losses since formation and expect to incur net losses for the near term. We reported a net loss of $8,697,190 for the fiscal year ended August 31, 2012, and a net loss of $8,222,705 for the fiscal year ended August 31, 2011. We anticipate that we will lose money in the near term and we may not be able to achieve profitable operations. We cannot be certain that our business will be successful or that we will generate significant revenues and become profitable. We may not be successful in developing our new products and services. We are a technology and telecommunications company whose purpose is to develop,market and provide new wireless communications products and systems which combine the features of GPS with pocket pagers with cellular telephones.The market for telecommunications products and services is characterized by rapid technological change, changing customer needs, frequent new product introductions and evolving industry standards.These market characteristics are exacerbated by the emerging nature of this market and the fact that many companies are expected to introduce continually new and innovative products and services.Our success will depend partially on our ability to introduce new products, services and technologies continually and on a timely basis and to continue to improve the performance, features and reliability of our products and services in response to both evolving demands of prospective customers and competitive products. 6 There can be no assurance that any of our new or proposed products or services will maintain the market acceptance already established.Our failure to design, develop, test, market and introduce new and enhanced products, technologies and services successfully so as to achieve market acceptance could have a material adverse effect upon our business, operating results and financial condition. There can be no assurance that we will not experience difficulties that could delay or prevent the successful development, introduction or marketing of new or enhanced products and services, or that our new products and services will adequately satisfy the requirements of prospective customers and achieve significant acceptance by those customers.Because of certain market characteristics, including technological change, changing customer needs, frequent new product and service introductions and evolving industry standards, the continued introduction of new products and services is critical.Delays in the introduction of new products and services may result in customer dissatisfaction and may delay or cause a loss of revenue.There can be no assurance that we will be successful in developing new products or services or improving existing products and services that respond to technological changes or evolving industry standards. In addition, new or enhanced products and services introduced by us may contain undetected errors that require significant design modifications.This could result in a loss of customer confidence which could adversely affect the use of our products, which in turn could have a material adverse effect upon our business, results of operations or financial condition.If we are unable to develop and introduce new or improved products or services in a timely manner in response to changing market conditions or customer requirements, our business, operating results and financial condition will be materially and adversely affected. We have no experience or history of earnings. We are dependent on our ability to market and sell our products and services for future earnings.Thus far, we have been unable to sell enough devices and services to generate positive earnings.We continue to be reliant on debt and equity financing to run our business. The continued development of our products and services, as well as the operation of our business, involves significant risks, which a combination of experience, knowledge and careful evaluation may not be able to overcome.There can be no assurance that unanticipated problems will not occur which would result in material delays in our sales, marketing and product development or that our efforts in these areas will result in successful commercialization. An investment in our common stock is highly speculative and no assurance can be given that the stockholders will realize any return on their investment or that they will not lose their entire investment. Our future financial results are uncertain and we can expect fluctuations in revenue. We rely heavily on retail organizations, affinity groups and telecommunications carriers to sell our products.If any of these relationships change or are disrupted, we could lose a significant portion of our revenues and/or anticipated revenues. Our results of operations may vary from period to period because of a variety of factors, including our R&D costs, sales and marketing costs, the cost of engineering and certifying new products, the cost of improving our current services and building new services,cost increases resulting from third-party service providers, cost increases fromproduct manufacturers or component suppliers, production interruptions, the availability of industry service providers, changes in marketing and sales expenditures, acceptance of our websites, competitive pricing pressures, the consumer interest in or products and general economic and industry conditions that affect customer demand and preferences. As with any relatively new business enterprise operating in a specialized and intensely competitive market, we are subject to many business risks which include, but are not limited to, unforeseen marketing, promotional and development expenses, unforeseen negative publicity, competition, product liability and lack of operating experience.Many of the risks may be unforeseeable or beyond our control.There can be no assurance that we will successfully implement our business plan in a timely or effective manner, or generate sufficient interest in the PocketFinder products or services, or that we will be able to market and sell enough products and services to generate sufficient revenues to continue as a going concern. There are risks of international sales and operations. We are generating revenue from the sale of our products and services to customers located outside the United States.As such, a portion of our sales and operations could be subject to tariffs and other import-export barriers, currency exchange risks and exchange controls, foreign product standards, potentially adverse tax consequences and the possibility of difficulty in accounts receivable collection. We may also incur difficulty in collecting payment from some international clients.There can be no assurance that any of these factors will not have a material effect on our business, financial condition and results of operations. 7 Although we will monitor our exposure to currency fluctuations, there can be no assurance that exchange rate fluctuations will not have an adverse effect on our results of operations or financial condition.In the future, we could be required to sell our products and services in other currencies, which would make the management of currency fluctuations more difficult and expose our business to greater risks in this regard. Our products may be subject to numerous foreign government standards and regulations that are continually being amended.Although we will endeavor to satisfy foreign technical and regulatory standards, there can be no assurance that we will be able to comply with foreign government standards and regulations, or changes thereto, or that it will be cost effective for us to redesign our products to comply with such standards or regulations.Our inability to design or redesign products to comply with foreign standards could have a material adverse effect on our business, financial condition and results of operations. In addition to the uncertainty as to our ability to generate revenues from foreign operations, there are certain risks inherent in doing business internationally, such as unexpected changes in regulatory requirements, export restrictions, trade barriers, difficulties in staffing and managing foreign operations, longer payment cycles, problems in collecting accounts receivable, political instability, fluctuations in currency exchange rates, software piracy or difficulty in enforcing intellectual property rights, seasonal reductions in business activity in certain other parts of the world and potentially adverse tax consequences, which could adversely impact the success of our international operations.There can be no assurance that one or more of such factors will not have a material adverse effect on our potential future international operations and, consequently, on our business, operating results and financial condition. Because of the global nature of the telecommunications business, it is possible that, although transmissions by us originate primarily in the State of California, the governments of other states and foreign countries might attempt to regulate our transmissions or prosecute us for violations of their laws.There can be no assurance that violations of local laws will not be alleged or changed by state or foreign governments, that we might not unintentionally violate such laws, or that such laws will not be modified, or new laws enacted, in the future.Any of the foregoing developments could have a material adverse effect on our business, results of operations and financial condition. We may have substantial future cash requirements but no assured financing source to meet such requirements. In the audit report on our financial statements for our fiscal years ended August 31, 2012 and 2011 our auditors stated that our recurring losses and working capital deficit raise substantial doubt about our ability to continue as a going concern.We will continue to require a substantial amount of funds for working capital for general and administrative purposes, as well as research and development. Our future capital requirements will depend on many factors, including continued progress in our research and development programs, the magnitude of these programs, the time and costs involved in obtaining any required regulatory approvals, the costs involved in preparing, filing, prosecuting, maintaining and enforcing patents, successful completion of technological, manufacturing and market requirements, changes in existing research relationships, establishing collaborative arrangements, defending potential lawsuits, sales and marketing initiatives, ongoing legal work required to remain compliant with our state and federal filing requirements, and the cost of finalizing licensing agreements to produce licensing revenues. We believe additional financing will be available when needed to finance all of our working capital needs, but we cannot be assured the terms will be favorable to us or our stockholders – particularly in light of current economic conditions andthe availability of credit and other sources of capital.We may raise any necessary funds through public or private equity offerings, debt financings or additional corporate collaboration and licensing arrangements.To the extent we raise additional capital by issuing equity securities, our stockholders will experience dilution.If we raise funds through debt financings, we may become subject to restrictive covenants.To the extent that we raise additional funds through collaboration and licensing arrangements, we may be required to relinquish some rights to our technologies or product candidates, or grant licenses on terms that are not favorable to us. If adequate funds are not available, we may be required to delay, scale-back or eliminate our research and development programs or obtain funds through collaborative partners or others that may require us to relinquish rights to certain of our potential products that we would not otherwise relinquish. There can be no assurance that additional financing will be available on acceptable terms or at all, if and when required. 8 We depend on key management for the success of our business. Our success is largely dependent on the skills, experience and efforts of our senior management team and other key personnel.In particular, our success depends on the continued efforts of our Chief Executive Officer, David Morse, our Chief Operating Officer, Desiree Mejia and our Chief Technology Officer, Joseph Scalisi, as well as other key employees.The loss of the services of any of these key employees could materially harm our business, financial condition, future results and cash flow.We do not maintain “key person” life insurance policies on any of our officers or employees. Although to date we have been successful in retaining the services of senior management and have entered into employment agreements with them, members of our senior management may terminate their employment agreements without cause and with various notice periods.We may also not be able to locate or employ on acceptable terms qualified replacements for our senior management or key employees if their services were no longer available. Loss of the services of a few key employees could harm our operations. We depend on key employees and sales personnel.The loss of certain personnel could diminish our ability to develop products and services and maintain relationships with customers and potential customers.The loss of certain technical personnel could harm our ability to meet development and implementation schedules.The loss of key sales personnel could have a negative effect on sales to certain current customers.Although most of our significant employees are bound by confidentiality and non-competition agreements, the enforceability of such agreements cannot be assured.Our future success also depends on our continuing ability to identify, hire, train and retain other highly qualified technical and managerial personnel.If we fail to attract or retain highly qualified technical and managerial personnel in the future, our business could be disrupted. Our awards of stock options to employees may not have their intended effect. A portion of our total compensation program for our executive officers and key personnel has historically included the award of options to buy our common stock or the common stock of our subsidiaries.If the price of our common stock performs poorly, such performance may adversely affect our ability to retain or attract critical personnel.In addition, any changes made to our stock option policies, or to any other of our compensation practices, which are made necessary by governmental regulations or competitive pressures could affect our ability to retain and motivate existing personnel and recruit new personnel. Compliance with changing regulation of corporate governance, public disclosure and financial accounting standards may result in additional expenses and affect our reported results of operations. Keeping informed of, and in compliance with, changing laws, regulations and standards relating to corporate governance, public disclosure and accounting standards, including the Sarbanes-Oxley Act, Dodd-Frank Act, as well as new and proposed SEC regulations and accounting standards, has required an increased amount of management attention and external resources.Compliance with such requirements may result in increased general and administrative expenses and an increased allocation of management time and attention to compliance activities. We may in the future become involved in litigation that may materially adversely affect us. From time to time in the ordinary course of our business, we may become involved in various legal proceedings, including commercial, product liability, employment, class action and other litigation and claims, as well as governmental and other regulatory investigations and proceedings.Such matters can be time-consuming, divert management’s attention and resources and cause us to incur significant expenses.Furthermore, because litigation is inherently unpredictable, the results of any such actions may have a material adverse effect on our business, operations or financial condition. Third parties may claim that we are infringing their intellectual property, and we could suffer significant litigation or licensing expenses or be prevented from selling products and services if these claims are successful.We also may incur significant expenses in affirmatively protecting our intellectual property rights. 9 In recent years, there has been significant litigation involving patents and other intellectual property rights in many technology-related industries and we believe that the industries that certain of our subsidiaries operate have a significant amount of patent activity.Third parties may claim that the technology or intellectual property that we incorporate into or use to develop, manufacture or provide our current and future products, systems or services infringe, induce or contribute to the infringement of their intellectual property rights, and we may be found to infringe, induce or contribute to the infringement of those intellectual property rights and may be required to obtain a license to use those rights.We may also be required to engage in costly efforts to design our products, systems and services around the intellectual property rights of others.The intellectual property rights of others may cover some of our technology, products, systems and services.In addition, the scope and validity of any particular third party patent may be subject to significant uncertainty. Litigation regarding patents or other intellectual property rights is costly and time consuming, and could divert the attention of our management and key personnel from our business operations.The complexity of the technology involved and the uncertainty of intellectual property litigation increase these risks.Claims of intellectual property infringement might also require us to enter into costly royalty or license agreements or to indemnify our customers.However, we may not be able to obtain royalty or license agreements on terms acceptable to us or at all.Any inability on our part to obtain needed licenses could delay or prevent the development, manufacture and sale of our products, systems or services.We may also be subject to significant damages or injunctions against development, manufacture and sale of our products, systems or services.We also may be required to incur significant time and expense in pursuing claims against companies we believe are infringing or have misappropriated our intellectual property rights. We are a relatively small company with limited resources compared to some of its current and potential competitors, which may hinder its ability to compete effectively. Some of our current and potential competitors have longer operating histories, significantly greater resources and broader name recognition than it does.As a result, these competitors may have greater credibility with our existing and potential customers.They also may be able to adopt more aggressive pricing policies and devote greater resources to the development, promotion and sale of their products which would allow them to respond more quickly to new or emerging technologies or changes in customer requirements. We are dependent on third-party providers and consultants for development, marketing and other services. Weare dependent upon various consultants for one or more significant services required for our products, which services will be provided to our business pursuant to agreements with such providers.Inasmuch as the capacity for certain services by certain consultants may be limited, our inability, for economic or other reasons, to continue to receive services from existing providers in a timely manner or to obtain similar products or services from additional providers in a timely manner could have a material adverse effect on our business. We do not have manufacturing capability.To meet our product cost goals, we will rely on Cal Comp USA to order components for our products and manufacture our products.Any problems experienced in the ordering of components or manufacturing our products could negatively affect our operations. We have entered a contractual agreement with CalComp USA, a leading manufacturer of mobile electronic devices, for manufacturing support.Any significant problem in this company or its suppliers could result in a delay or interruption in the supply of materials to us until that supplier cures the problem or until we locate an alternative source of supply.Any delay or interruption would likely lead to a delay or interruption in production and could negatively affect our operations.Changes in purchasing patterns may affect revenue timing, production schedules, inventory costs, inventory practices and new product development and introduction. If product liability lawsuits are successfully brought against us, we may incur substantial damages and demand for the potential products may be eliminated or reduced. Faulty operation of our devices could result in product liability claims.Regardless of their merit or eventual outcome, product liability claims may result in: ·decreased demand for our devices or withdrawal from the market; ·injury to our reputation and significant media attention; ·costs of litigation; and ·substantial monetary awards to plaintiffs. 10 We have arranged to procure product liability insurance in the amount of $5,000,000.Although this meets retailer requirements for product liability coverage, this coverage may not be sufficient to fully protect us against product liability claims.We intend to expand our product liability insurance coverage as sales of our products expand.Our inability to obtain sufficient product liability insurance at an acceptable cost to protect against product liability claims could prevent or limit the commercialization of our products and expose us to liability in excess of our coverage. If we fail to adequately protect our intellectual property rights, our competitors may be able to take advantage of our research and development efforts to develop competing devices. Our intellectual property rights cover certain products and methods of manufacturing and using these products.Our commercial success will depend in part on our success in obtaining patent protection for our key products or processes.Our patent position, like that of other technology companies, is highly uncertain.One uncertainty is that the United States Patent and Trademark Office (“USPTO”) may deny or require significant narrowing of claims made under our patent applications. The USPTO, as well as patent offices in other jurisdictions, has often required that patent claims reciting technology-related inventions be limited or narrowed substantially to cover only the specific innovations exemplified in the patent application, thereby limiting their scope of protection.Further, technology that is disclosed in patent applications is ordinarily published before it is patented.As a result, if we are not able to get patent protection, we will not be able to protect that technology through trade secret protection.Thus, if we fail to obtain patents having sufficient claim scope or fail to adequately protect our trade secrets, we may not be able to exclude competitors from using our key products or processes. Even if the USPTO grants patents with commercially valuable claim scope, our ability to exclude competitors will subsequently depend on our successful assertion of these patents against third party infringers and our successful defense of these patents against possible validity challenges.Our competitors, many of which have substantial resources and have made significant investments in competing technologies, may make, use or sell our proprietary products or processes despite our intellectual property.Litigation may be necessary to enforce our issued patents or protect our trade secrets.The prosecution of intellectual property lawsuits is costly and time-consuming, and the outcome of such lawsuits is uncertain.An adverse determination in litigation could result in narrowing of our scope of protection or the loss of our intellectual property, thereby allowing competitors to design around or make use of our intellectual property and sell our products in some or all markets.Thus, if any of our patents are invalidated or narrowed in litigation, we may not be able to exclude our competitors from using our key technologies. Another risk regarding our ability to exclude competitors is that our issued patents or pending applications could be lost or narrowed if competitors with overlapping technologies provoke an interference proceeding (determination of first to invent) at the USPTO.The defense and prosecution of interference proceedings are costly and time-consuming to pursue, and their outcome is uncertain.Similarly, a third party may challenge the validity of one or more of our issued patents by presenting evidence of prior publications to the USPTO and requesting reexamination of such patents.Thus, even if we are able to obtain patents that cover commercially significant innovations, one or more of our patents may be lost or substantially narrowed by the USPTO through an interference or reexamination proceeding.Consequently, we may not be able to exclude our competitors from using our technologies. Third party patents, or extensions of third party patents beyond their normal expiration dates, could prevent us from making, using or selling our preferred products and processes, or require us to take licenses or to defend against claims of patent infringement. We may have a limited opportunity to operate freely.Our commercial success will depend in part on our freedom to make, use and sell our products.If third party patents have claims that cover any of these products, then we will not be free to operate as described in our business plan, without invalidating or obtaining licenses to such patents.We may not be successful in identifying and invalidating prior claims of invention.Similarly, a license may be unavailable or prohibitively expensive. In either case, we may have to redesign our products.Such redesign efforts may take significant time and money and may fail to yield commercially feasible options.If we are unable to develop products or processes that lie outside the scope of the third party’s patent claims, and we continue to operate, then we may be faced with claims of patent infringement, wherein the third party may seek to enjoin us from continuing to operate within our claim scope and seek monetary compensation for commercial damages resulting from our infringing activity. The technology industry has been characterized by extensive patent litigation and companies have employed intellectual property litigation to gain a competitive advantage. 11 The defense of patent infringement suits is costly and time-consuming and their outcome is uncertain.An adverse determination in litigation could subject us to significant liabilities, require us to obtain licenses from third parties, or restrict or prevent us from selling our products in certain markets.Although patent and intellectual property disputes are often settled through licensing or similar arrangements, costs associated with such arrangements may be substantial and could include ongoing royalties.Furthermore, the necessary licenses may not be available to us on satisfactory terms, if at all.Thus, as discussed above, if third party patents cover any aspect of our products, then we may lack freedom to operate in accordance with our business plan.Among such patents are various patents owned by third parties that cover the manufacture, sale and use of various forms of wireless technology.If necessary, we believe we can avoid possible infringement of these patents by designing around them, obtaining licenses or delaying entry into certain markets, until expiration of the relevant patents.Nevertheless, there remains some risk arising from these patents. We may not be able to obtain the licenses and consents from governmental agencies or other holders of intellectual property that are necessary for our business plan to be accomplished. The utilization or other exploitation of the products and services developed by us may require us to obtain licenses or consents from government regulatory agencies or from other producers or other holders of patents, copyrights or other similar rights relating to our products and services.In the event we are unable, if so required, to obtain any necessary license or consent on terms and conditions which we consider to be reasonable, we may be required to stop developing, utilizing, or exploiting products and services affected by government regulation or by patents, copyrights or similar rights.In the event we are challenged by a government regulatory agency, or by the holders of patents, copyrights or other similar rights, there can be no assurance that we will have the financial or other resources to defend any resulting legal action, which could be significant. We may rely on certain proprietary technologies, trade secrets and know-how that are not patentable. Although we may take steps to protect our unpatented trade secrets, technology and proprietary information, in part, by the use of confidentiality agreements with our employees, consultants and certain of our contractors, there can be no assurance that (i) these agreements will not be breached, (ii) we would have adequate remedies for any breach; or (iii) our proprietary trade secrets and know-how will not otherwise become known or be independently developed or discovered by competitors.There is also no assurance that our actions will be sufficient to prevent imitation or duplication of either of our products and services by others or prevent others from claiming violations of their trade secrets and proprietary rights. Rapid technological advances, changes in customer requirements and frequent new product introductions and enhancements which characterize the telecommunications industry would adversely affect our financial condition if we are not able to respond with upgrades or changes that are acceptable to the market. Our future success will depend upon our ability to enhance the technologies and to develop and introduce new products and technologies that keep pace with technological developments, respond to evolving customer requirements and achieve market acceptance.We may determine that, in order to remain competitive, it is inour best interests to introduce new products and technologies and to cease exploitation of the technologies.It is doubtful that we would be able to maintain operations should changes render the technologies obsolete or should we determine that the technologies are unexploitable. Our financial success will depend on continued growth in use of wireless telecommunications products, as well as the ability of the wireless networks we plan to use to withstand natural and other disasters. Our future success is at least partially dependent upon continued growth in the use of wireless telecommunications products.Our products and services may not prove to be viable commercial products for a number of reasons, including lack of acceptable functionality, potentially inadequate development of the necessary infrastructure or timely development and commercialization of performance improvements.To the extent that our products experience significant growth in the number of users and use, there can be no assurance that our infrastructure will continue to be able to support the demands placed upon it by such potential growth or that the performance or reliability of our systems will not be adversely affected by this continued growth.If use of our products does not increase, or if our infrastructure does not effectively support growth that may occur, our business, operating results and financial condition may be materially and adversely affected. Our systems may fail due to natural disasters, telecommunications failures and other events, any of which would limit the use of our products.Fire, floods, earthquakes, power loss, telecommunications failures, break-ins and similar events could damage our communications hardware and computer hardware operations for our products and services and cause interruptions in our services.If any of these circumstances were to occur, our business could be harmed.Our insurance policies may not adequately compensate us for any losses that may occur due to any failures of or interruptions in our systems. 12 An investor might lose its entire investment if we are unable to pay our obligations or are liquidated and dissolved. As set forth under Part II, Item 7. “Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” of this report, we remain obligated under a significant amount of notes payable, and Silicon Valley Bank has been granted security interests in our assets.If we are unable to pay these or other obligations, the creditors could take action to enforce their rights, including foreclosing on their security interests, and we could be forced into liquidation and dissolution. We are also delinquent on a number of our accounts payable.Our creditors may be able to force us into involuntary bankruptcy. In the event of our liquidation, the proceeds realized from the sale of our assets, if any, will be distributed to our stockholders only after satisfaction of claims of our creditors.The ability of our stockholders to recover all or any portion of their purchase price for the shares in that event will depend on the amount of funds realized and the claims to be satisfied therefrom. We will require additional cash to fully implement our business strategies, including cash for (i) payment of increased operating expense and (ii) additional implementation of those business strategies.No assurance can be given, however, that we will have access to additional funds in the future, or that additional funds will be available on acceptable terms and conditions to satisfy our cash requirements to implement our business strategies.Our inability to obtain acceptable financing could have a material adverse effect on our results of operations and financial condition. Our production and operating costs may be greater than anticipated. We have used reasonable efforts to assess and predict costs and expenses.However, there can be no assurance that implementing our business plan may not require more employees, capital equipment, supplies or other expenditure items than management has predicted.Similarly, the cost of compensating additional management, employees and consultants or other operating costs may be more than our estimates, which could result in sustained losses. We may experience disruption to our servers or our product software which could cause us to lose customers. In order to function properly our devices are required to interact with computer programs and software (our “Back End”), which is critical to our business.We use all reasonable efforts to protect, maintain and insulate our Back End from any external danger. However, if there is a disruption to our Back End, due to a system failure, an act of God, a computer virus, a hacker or a failure to pay bills to our Back End vendors as they become due, we may experience a disruption in our Back End. Such a disruption could cause us to lose customers and therefore revenue. Risks Related to Owning Our Common Stock Our common stock is quoted on the OTC Market for trading, and we expect that the price of our common stock will fluctuate substantially. Our stock will be available for trading on the OTC Market for the foreseeable future.An active public trading market may not develop or, if developed, may not be sustained.The market prices for securities of technology companies historically have been highly volatile, and the market has from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies.The market price of our common stock will be affected by a number of factors, including: ·product liability claims or other litigation; ·the announcement of new products or product enhancements by us or our competitors; ·quarterly variations in our or our competitors’ results of operations; ·changes in earnings estimates or comments by securities analysts; ·developments in our industry; ·developments in patent or other proprietary rights; ·general market conditions; and ·future sales of common stock by existing stockholders. 13 If any of the above-listed risks occur, it could cause our stock price to fall dramatically and may expose us to class action securities lawsuits which, even if unsuccessful, would be costly to defend and a distraction to management. As of August 31, 2012, 197,861,157 shares of our common stock were issued and outstanding.As of that date we had 8,958,302 warrants outstanding and exercisable with a weighted average exercise price of $0.27 and 2,562,500 options outstanding and exercisable with a weighted average exercise price of $0.31 per share, which if exercised would result in the issuance of additional shares of our common stock.In addition to the options noted above, at August 31, 2012, 33,937,500 options are outstanding, but have not yet vested and are not yet exercisable. There is currently a limited market for our securities, and any trading market that exists in our securities may be highly illiquid and may not reflect the underlying value of our net assets or business prospects. Our common stock is listed on the Over The Counter Market and there is currently a limited market for our securities and there can be no assurance that an active market will ever develop.Investors are cautioned not to rely on the possibility that an active trading market may develop. A sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. Sales of a substantial number of shares of our common stock in the public market could adversely affect the market price of our common stock.In August 2011, we filed a registration statement to register for sale by selling stockholders 50,000,000 shares of our common stock that were issued in a private placement and 8,754,079 shares of our common stock issuable upon exercise of outstanding warrants.That registration statement was declared effective by the Securities and Exchange Commission (the “SEC”)on October 13, 2011, after which the shares could be sold in the public market.Prior to that time we were not obligated to file periodic reports under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), but did so on a voluntary basis.We made publicly available the “current public information” required of nonreporting issuers and therefore our stockholders could sell their common stock in compliance with Rule 144 of the SEC Inasmuch aswe were considered a voluntary filer under the Exchange Act for purposes of Rule 144, a one-year holding period applied to stockholders interested in selling restricted shares of our stock pursuant to Rule 144.Once the registration statement was declared effective by the SEC, we became obligated to file periodic reports under the Exchange Act.Beginning 90 days following the registration statement being declared effective by the SEC, the applicable holding period under Rule 144 will be shortened to six months for stockholders interested in selling restricted shares of our stock pursuant to Rule 144. We estimate that there are at least 87,118,000 shares of our common stock that are restricted and have been held over one year, which includes 50,219,000 shares held by our officers and directors that may be resold subject to applicable volume limitations.As additional shares of our common stock become available for resale in the public market under Rule 144 or otherwise, the supply of our common stock will increase, which could decrease the per share price of our common stock. Our principal stockholders have significant voting power and may take actions that may not be in the best interests of our other stockholders. Our officers, directors and principal stockholders together control approximately 25.0% of our outstanding common stock.These stockholders intend to act together, although they have not signed an agreement to do so.If they act together, they may be able to exercise control over our management and affairs in all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions.This concentration of ownership may have the effect of delaying or preventing a change in control and might adversely affect the market price of our common stock.This concentration of ownership may not be in the best interest of our other stockholders. In selling our convertible notes, we may have violated the registration requirements of the Securities Act which, if it occurred, would give noteholders a right to rescind their purchases. In 2007, we sold many convertible notes each with varying terms, conditions and covenants. The proceeds raised from the sale of these notes have been used for research and development, as well as operating costs.The notes were sold to accredited investors.We made these sales in reliance on an exemption from registration provided by Section 4(2) of the Securities Act and similar state exemptions.Our counsel has advised us that the availability of those exemptions cannot be determined with legal certainty due to the fact that we may not have complied with all of the provisions of exemption safe-harbors for such sales offered by rules promulgated under the Securities Act by the SEC.Thus, it is possible that the sale of the convertible notes may have violated the registration requirements of the Securities Act. As to those sales, a right of rescission may exist on which the statute of limitations has not run.For those noteholders that elect to convert to common stock, we may have a contingent liability arising from the original purchase of the convertible notes that such noteholders converted.Assuming all noteholders convert their notes to common stock, if these sales had to be rescinded, our total potential liability could be $5,242,000 plus interest that may be accrued.That liability would extend for up to three years (five years in California) after the date of the sale of the applicable convertible note that was converted to common stock. 14 We have identified a material weakness with our internal controls over financial reporting, which could result in material misstatements in and restatements of our financial statements and adversely affect our stock price. In connection with preparing our financial statements for our most recently completed fiscal year, our management evaluated the effectiveness of our internal control over financial reporting and concluded that there was a material weakness.The material weakness arises from a lack of segregation of duties to provide effective controls.We restated our revenue for the quarter ended February 28, 2010, relating to a consulting project.This also affected accounts receivable, the allowance for doubtful accounts, costs and estimated earnings in excess of billings on uncompleted contracts and bad debt expense for the period and as of the end of the period.Our failure to implement required new or improved controls could cause us to fail to meet our periodic reporting obligations, result in material misstatements in our financial statements and cause investors to lose confidence in us, any of which could adversely affect the price of our common stock. We incur substantial costs as a result of being a public company. As a public company, we incur significant legal, accounting and other expenses.In addition, the Sarbanes-Oxley Act and the Frank-Dodd Act, as well as rules subsequently implemented by the SEC, have required changes in corporate governance practices of public companies.We expect these rules and regulations to increase our legal and financial compliance costs and to make some activities more time-consuming and costly.For example, as a result of being a public company, have created board committees and adopted additional policies regarding internal controls and disclosure controls and procedures.In addition, we will incur additional costs associated with our public company reporting requirements.These rules and regulations have made it difficult and more expensive for us to obtain director and officer liability insurance and we may be required to accept reduced policy limits and coverage or incur substantially higher costs to obtain the same or similar coverage.As a result, it may be more difficult for us to attract and retain qualified persons to serve on our board of directors or as executive officers.We cannot predict or estimate the amount of additional costs we may incur or the timing of such costs. The application ofthe SEC’s “penny stock” rules to our common stock couldlimit trading activityin the market, and our stockholders may find it more difficult to sell their stock. Our common stock is currently trading at less than $5.00 per share and is therefore subject to the SEC’s penny stock rules.Before a broker-dealer can sell a penny stock, these rules require that it first approve the customer for the transaction and receive from the customer a written agreement to the transaction.It must furnish the customer a document describing the risks of investing in penny stocks.The broker-dealer must also tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade.Finally, it must send monthly account statements showing the market value of each penny stock held in the customer’s account.These disclosure requirements tend to make it more difficult for a broker-dealer to make a market in penny stocks, and could; therefore, reduce the level of trading activity in a stock that is subject to the penny stock rules.Consequently, our stockholders may find it more difficult to sell their stock as compared to other securities. We do not anticipate declaring or paying cash dividends on our common stock in the foreseeable future. We currently intend to retain any future earnings for the operation and expansion of our business and, therefore, do not anticipate declaring or paying cash dividends on our common stock in the foreseeable future.Any payment of cash dividends on our common stock will be at the discretion of our board of directors and will depend upon our financial condition, results of operations, capital requirements and such other factors as our board of directors may deem relevant at that time.Therefore, you should not expect to receive cash dividends on our common stock. If securities or industry analysts do not publish research or reports about us, or publish negative reports about our business, our share price could decline. 15 Securities analysts currently do not cover our common stock and may not do so in the future.Our lack of analyst coverage might depress the price of our common stock and result in limited trading volume.If we do receive analyst coverage in the future, any negative reports published by such analysts could have similar effects. Certain provisions of Nevada law may discourage parties interested in taking control of the company. We are subject to certain provisions of Nevada law by virtue of being incorporated in that State.This includes a control share law that focuses on the acquisition of a “controlling interest” in a corporation that has a specified presence in Nevada, which is currently not applicable to us, and a business combination law that restricts business combinations with an “interested stockholder” for a period of three years unless the transaction by which the person first became an “interested stockholder” was approved by the corporation’s board of directors.The effect of Nevada’s business combination law is to potentially discourage parties interested in taking control of the company from doing so if they cannot obtain the approval of our board of directors. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2. PROPERTIES On May 11, 2011, we entered into a lease agreement with the Irvine Company LLC to lease approximately 4,700 square feet of general office space located at 49 Discovery, Suite 260, Irvine, California 92618, for base rent ranging from $6,199 to $7,193 per month over a 48-month lease term commencing July 1, 2011 and ending June 30, 2015. ITEM 3. LEGAL PROCEEDINGS Gemini Master Fund, Ltd. alleged that we were in default in the payment of the principal and unpaid accrued interest under two senior secured promissory notes in its favor in the original principal amounts of $625,000 and $100,000.These notes were secured by a pledge of 5,600,000 shares of our common stock personally owned by one of our officers.On or about February 1, 2010, Gemini seized all of the pledged shares and sold them to itself for a total of $10,000 at what it designated as an auction.It is our position that, at the time of the purported auction, the shares had a fair market value that exceeded the amount of the claimed obligation.In April 2011, Gemini filed a complaint against us for breach of contract for non-payment of amounts due under the two senior secured promissory notes.The complaint specifies damages totaling $858,292, plus pre-judgment interest, costs of suit and other relief.In June 2011, we filed a cross-complaint against Gemini for monetary damages related to Gemini’s disposition of the pledged shares.It is Gemini’s position that we remain obligated to pay Gemini the $858,292 in claimed damages plus pre-judgment interest, costs of suit and other relief, less the $10,000 that Gemini claims was derived from the sale of the pledged shares.It is our position, expressed in our cross-complaint, that Gemini’s disposition of the pledged shares failed to comply with the law and that the pledged shares had a fair market value that exceeded the debt for which they were sold, such that Gemini’s claimed obligation has been paid in full, and we are entitled to certain damages and related relief. On February 22, 2012, the Company entered into a Settlement Agreement and General Release resulting in full satisfaction of the two notes payable balance and accrued interest totaling $725,000 and $168,089, respectively. ITEM 4. (Removed and Reserved) 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND PURCHASES OF EQUITY SECURITIES Market Information.Our common shares are currently traded on the OTC Bulletin Board under the symbol “LBAS.” The following table sets forth the range of high and low trading prices for each quarter of the last two fiscal years.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. Fiscal Quarter Ended High ($) Low ($) November 30, 2010 $ $ February 28, 2011 $ $ May 31, 2011 $ $ August 31, 2011 $ $ November 30, 2011 $ $ February 29, 2012 $ $ May 31, 2012 $ $ August 31, 2012 $ $ Reports to Security Holders.We are a reporting company pursuant to the Securities and Exchange Act of 1934.As such, we will file annual, quarterly and current reports with the SEC.We also intend to provide an annual report to our stockholders, which will include audited financial statements. Holders of Common Stock.As of November 16, 2012, we had approximately 310 registered holders of our common stock.The number of registered holders does not include any estimate by us of the number of beneficial owners of our common stock held in street name or otherwise. Recent Sales of Unregistered Securities. Common Stock Issuances for Services Provided On August 9, 2012, the Company issued 1,000,000 shares of common stock to a consultant for business development and sales representative services valued at $300,000 on the award date. On August 31, 2012, the Company issued 200,000 shares of common stock to four of the Company’s directors in exchange for serving on the board of directors. The shares were valued at $48,000, which represents the fair market value of the services provided on the award date. On August 31, 2012, the Company issued 50,000 shares of common stock to a consultant in exchange accounting related advisory services. The shares were valued at $12,000, which represents the fair market value of the services provided on the award date. On September 7, 2012, the Company issued 750,000 shares of common stock to a consultant for business development services valued at $172,500 on the award date. On November 7, 2012, the Company issued 500,000 shares of common stock to a consultant for business development services valued at $105,000 on the award date. On November 28, 2012, the Company issued 200,000 shares of common stock to four of the Company’s directors in exchange for serving on the board of directors. The shares were valued at $42,000, which represents the fair market value of the services provided on the award date. On November 28, 2012, the Company issued 50,000 shares of common stock to a consultant in exchange accounting related advisory services. The shares were valued at $7,500, which represents the fair market value of the services provided on the award date. Common Stock Issuances for Conversion of Debt On July 26, 2012, the Company issued 350,000 shares of common stock for the partial conversion of a promissory note amounting to $77,476. The promissory note was converted on the basis of $0.22 per share. On August 23, 2012, the Company issued 250,000 shares of common stock for the partial conversion of a promissory note amounting to $42,560. The promissory note was converted on the basis of $0.17 per share. 17 On August 31, 2012, the Company issued 1,097,288 shares of common stock for the conversion of accrued finder’s fees and accounts payable totaling $288,844. The accrued finder’s fees and accounts payable were converted on the basis of $0.26 per share. On September 11, 2012, the Company issued 360,000 shares of common stock for the partial conversion of a promissory note amounting to $57,773. The promissory note was converted on the basis of $0.16 per share. On September 27, 2012, the Company issued 500,000 shares of common stock for the partial conversion of a promissory note amounting to $65,320. The promissory note was converted on the basis of $0.13 per share. On October 31, 2012, the Company issued 628,465 shares of common stock for the partial conversion of a promissory note and accrued interest amounting to $85,471. The promissory note was converted on the basis of $0.14 per share. Common Stock Issuances for Debt Issuances On November 28, 2012, the Company issued 550,000 shares of common stock in connection with three note payable issuances. The shares were valued at $113,500, which represents the fair market value of the note payable issuance costs on the award date. Warrant issuance for Services Provided On October 15, 2012, the Company issued a “Series Y” warrant to purchase 500,000 common shares at $0.20 per share to a consultant in exchange for accounting advisory services provided to the Company.The warrant expires on October 15, 2017. The fair value of the warrants using the Black-Scholes option pricing model amounted to $99,873. Exemption From Registration. The shares of Common Stock and Warrant referenced in Part II, Item 2 above were issued in reliance upon the exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933, as amended, (“Securities Act”), and/or Regulation D, as promulgated by the U.S. Securities and Exchange Commission under the Securities Act, based upon the following: (a) each of the persons to whom the shares of Common Stock and Warrantswere issued (each such person, an “Investor”) confirmed to the Company that it or he is an “accredited investor,” as defined in Rule 501 of Regulation D promulgated under the Securities Act and has such background, education and experience in financial and business matters as to be able to evaluate the merits and risks of an investment in the securities, (b) there was no public offering or general solicitation with respect to the offering of such shares, (c) each Investor was provided with certain disclosure materials and all other information requested with respect to the Company, (d) each Investor acknowledged that all securities being purchased were being purchased for investment intent and were “restricted securities” for purposes of the Securities Act, and agreed to transfer such securities only in a transaction registered under the Securities Act or exempt from registration under the Securities Act and (e) a legend has been, or will be, placed on the certificates representing each such security stating that it was restricted and could only be transferred if subsequently registered under the Securities Act or transferred in a transaction exempt from registration under the Securities Act. Re-Purchase of Equity Securities.None Dividends.We have never declared or paid any cash dividends on our common stock and we do not anticipate that we will pay any cash dividends on our common stock in the foreseeable future.Any future determination regarding the payment of cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements and such other factors as our board of directors may deem relevant at that time. ITEM 6. SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS RESULTS OF OPERATIONS For the year ended August 31, 2012 as compared to the year ended August 31, 2011. Revenue.For the year ended August 31, 2012, we generated $597,051 of net revenue as compared to $16,969 of net revenue for the year ended August 31, 2011.Net revenue for the year ended August 31, 2012, consisted of $483,966 from the sales of PocketFinder devices and $113,085 from monthly subscription service income. Cost of Revenue.For the year ended August 31, 2012, cost of revenue totaled $2,486,709 resulting in a negative gross margin of $1,889,658 as compared to $8,217 for the year ended August 31, 2011.The cost of revenue was significantly higher than net revenue during the year ended August 31, 2012, as we incurred labor cost overages and higher than anticipated bill of material components costs to accelerate our initial production run to meet our distributor delivery deadlines.In addition, certain fixed overhead charges such as test equipment rentals and call center expenses contributed to the negative gross margin.Such labor overages, components cost overages and fixed overhead charges are reflected in “other” cost of revenue totaling $1,752,981 for the year ended August 31, 2012.We anticipate that our unit cost will be significantly lower as our production volumes grow. 18 Operating Expenses.For the year ended August 31, 2012, our total operating expenses were $5,918,062 as compared to total operating expenses of $3,558,304 for the year ended August 31, 2011.Operating expenses increased by $2,359,758 or 66% in 2012 from 2011.The increase in operating expenses is primarily attributed to the following: ● An $835,973 increase in general and administrative expenses to $1,616,139 for the year ended August 31, 2012, as compared to $780,166 for the year ended August 31, 2011.The increase in general and administrative expenses in 2012 as compared to 2011 is due to the following: o Increase in advertising fees to market our products; o Increase in insurance costs as a result of increasing our product liability coverage; o Increase in computer expenses related to our website and development of the PocketFinder apps; and o Recognition of board of directors fees upon the establishment of the board in October 2011. ● A $692,233 increase in officer compensation to $1,232,233 for the year ended August 31, 2012, as compared to $540,000 for the year ended August 31, 2011.The increase in officer compensation is dueto the addition of our Chief Marketing Officer in October 2011 and our part-time Chief Financial Officer in March 2012.Approximately $461,000 of the increase is dueto the vesting of stock options for four executive officers in accordance with Executive Employment Agreements.The fair value of the vested stock options using the Black-Scholes option pricing model amounted to $461,495; ● A $509,906 increase in professional fees to $2,079,583 for the year ended August 31, 2012, as compared to $1,569,677 for the year ended August 31, 2011.The increase in professional fees is primarily attributed to a significant increase in legal fees related to the Gemini Master Fund, Ltd. loan defaults and to prepare the filing of our registration statement on Form S-1.In addition, professional fees increased due to the addition of eleven consultants specializing in sales and marketing, business development, financial services, technology, and customer service; ● A $391,249 increase in salaries and wages to $391,249 for the year ended August 31, 2012, whereby there were no such expenses for the year ended August 31, 2011 due to the transition of six persons from consultant to employee status; and ● The increases above were offset by a $77,836 decrease in rent to $76,478 for the year ended August 31, 2012, as compared to $154,314 for the year ended August 31, 2011, due to moving to smaller office space in Irvine. Other Income/Expenses.For the year ended August 31, 2012, we reported net other expenses totaling $888,670 that consisted of net interest expense, financing costs, amortization of beneficial conversion feature and deferred financing costs, gain on debt settlement, loss as asset disposals and foreign currency gains and losses as compared to net other expenses totaling $4,655,384 for the year ended August 31, 2011.The $3,766,714 decrease in other income and expenses is primarily due to the following: ● A $2,661,551 decrease in financing costs to $276,220 for the year ended August 31, 2012, as compared to $2,937,771 for the year ended August 31, 2011 due to a significant reduction in finder’s fees and financing activities following the private placement in July 2011; ● A $287,278 decrease in the amortization of beneficial conversion features on notes payable to $33,889 for the year ended August 31, 2012, as compared to $321,167 for the year ended August 31, 2011 as there was a $193,694 unamortized beneficial conversion feature at August 31, 2012 as compared to $0 as of August 31, 2011; ● A $338,332 increase in the amortization of deferred financing costs to $458,500 for the year ended August 31, 2012, as compared to $120,168 for the year ended August 31, 2011 as there was were several promissory notes that were entered into during the year ended August 31, 2012, that incurred high amounts of financing costs to be amortized over the life of the related debt; ● A $138,225 decrease in interest expense to $453,786 for the year ended August 31, 2012, as compared to $592,011 for the year ended August 31, 2011 as note payables were converted during the year ended August 31, 2012; ● A $685,500 decrease in the loss on inventory purchase commitment to $0 for the year ended August 31, 2012, as compared to $685,500 for the year ended August 31, 2011 as there was no such loss during the year ended August 31, 2012; 19 ● A $580,598 gain on debt settlement related to the Gemini Master Fund, Ltd. notes payable was recognized during the year ended August 31, 2012, whereby, there was no such gain during the year ended August 31, 2011; and ● A $246,768 loss on asset disposals related to the write-off of certain fixed assets that were no longer being used was recognized during the year ended August 31, 2012, whereby, there was no such write-off during the year ended August 31, 2011. Net Loss.For the year ended August 31, 2012, we reported a net loss of $8,697,190 as compared to a net loss of $8,222,705 for the year ended August 31, 2011, due to fluctuations in operating and other expenses as previously discussed. LIQUIDITY AND CAPITAL RESOURCES We had cash and cash equivalents of $376,554 as of August 31, 2012, as compared to $3,619,576 as of August 31, 2011.The decrease in cash as of August 31, 2012, as compared to August 31, 2011 is attributed to the purchase of device components and the production of PocketFinder devices. Accounts receivable, net of allowance for doubtful accounts, totaled $222,616 as of August 31, 2012 whereby there were no accounts receivable as of August 31, 2011.The majority of accounts receivable at August 31, 2012, consists of amounts due from Apple and several other distributors and wholesalers. Inventory totaled $3,332,966 as of August 31, 2012, as compared to $24,809 as of August 31, 2011 and consisted of $7,859 of packaging supplies, $1,652,298 of device components and $1,672,809 of finished goods. Prepaid expenses and other assets including deferred financing costs totaled $186,915 as of August 31, 2012, as compared to $1,502,838 as of August 31, 2011 and consisted of prepaid advisor retainers, insurance, interest, commissions, license fees, and prepaid manufacturing costs.The decrease in prepaid expenses as of August 31, 2012 from August 31, 2011 is the result of recognizing approximately $1.4 million in prepaid manufacturing costs at August 31, 2011; whereby, there were no such costs at August 31, 2012. There were no manufacturing deposits as of August 31, 2012, as compared to $2,800,000 as of August 31, 2011.The decrease is the result of using deposits to purchase inventory components and manufacture PocketFinder devices from August 31, 2011 to August 31, 2012. As of August 31, 2012, the total of our property and equipment, less accumulated depreciation, was a net value of $123,982, compared to the net value of $191,855 for our property and equipment, less accumulated depreciation, as of August 31, 2011.The decrease is primarily due to writing off certain tooling and equipment used for device production, and office furniture that we were no longer using. Other assets, consisted of patents and trademarks, net of amortization, and deposits.Deposits consisted of the security deposit for our office lease and amounted to $30,000 as of August 31, 2012 and August 31, 2011.Patents and trademarks, net of amortization, amounted to $1,248,608 as of August 31, 2012, as compared to $1,231,084 as of August 31, 2011.We periodically assess our patents and intellectual property for impairment and none has been recorded to date. Our total assets as of August 31, 2012, were $5,521,641 as compared to our total assets as of August 31, 2011, which were $9,400,162.The decrease in our total assets between the two periods was primarily due to a decrease in cash that was offset by an increase in inventory as previously discussed. As of August 31, 2012, our accounts payable and accrued expenses were $1,304,648 as compared to $1,329,689 as of August 31, 2011. As of August 31, 2012, deferred compensation was $998,458 as compared to $914,765 as of August 31, 2011. 20 As of August 31, 2012, deferred revenue was $401,941 as compared to $0 as of August 31, 2011 and primarily consisted of the aggregate value of on-hand inventory of PocketFinder® devices held by a distributor. There were no outstanding advances from officers or related accrued interest as of August 31, 2012, as compared to $9,462 as of August 31, 2011.Advances from officers and accrued interest at August 31, 2011 were paid off in September 2011. Convertible notes payable, net of the $193,694 beneficial conversion feature amounted to $1,878,770 as of August 31, 2012, as compared to $750,000 as of August 31, 2011.The related accrued interest on these convertible notes totaled $163,093 as of August 31, 2012, as compared to $168,573 as of August 31, 2011.The $2,072,464 of convertible promissory notes as of August 31, 2012 are short term, to be repaid out of future operating cash flow. On January 5, 2011, we entered into a Loan and Security Agreement with Silicon Valley Bank for a $1,000,000 line of credit originally expiring January 5, 2012.On August 24, 2011, the Loan and Security Agreement was amended by a First Amendment to Loan and Security Agreement to waive existing and pending defaults on loan covenants. On February 3, 2012, the Loan and Security Agreement was amended by a Second Amendment to Loan and Security Agreement to extend the maturity date to April 4, 2012 and to waive existing and pending defaults on loan covenants.On April 17, 2012, the Loan and Security Agreement was amended by a Third Amendment to Loan and Security Agreement to extend the maturity date to October 5, 2012 and to waive existing and pending defaults on loan covenants.On November 19, 2012, but effective as of October 5, 2012, the Loan and Security Agreement was amended by a Fourth Amendment to Loan and Security Agreement to extend the maturity date to October 5, 2013, to amend the interest rate and to waive existing and pending defaults on loan covenants.All other terms and conditions remain unchanged.Silicon Valley Bank maintains a security interest in all of our personal property.The outstanding balance on our line of credit and accrued interest totaled $1,000,000 and $5,597, respectively, as of August 31, 2012 and 2011. Commitments as of August 31, 2012, amounted to $430,700 compared to $685,500 as of August 31, 2011, and consisted of the liability on losses from inventory purchase commitments recognized in August 2011. On December 1, 2010, in anticipation of entering into the Loan and Security Agreement with Silicon Valley Bank and in connection with loans that he had made to us, we entered into a Financing Agreement with Greggory S. Haugen under which, among other things, Mr. Haugen agreed to personally guaranty our obligations under the Loan and Security Agreement with Silicon Valley Bank.We are obligated to reimburse Mr. Haugen for any amounts, including interest, he pays under the guaranty.To compensate Mr. Haugen for his guaranty, we issued a warrant to him to purchase 3,600,000 shares of our common stock at an exercise price of $0.20 per share and we agreed to pay him $5,000 per month for so long as he has any obligation under the guaranty or he has not been reimbursed by us for any amounts paid by him under the guaranty.The $5,000 monthly fee is payable in cash or shares of our common stock at Mr. Haugen’s option.Under the Financing Agreement, we granted Mr. Haugen board observation rights, certain registration rights, and the right to approve our use of funds drawn under the Loan and Security Agreement.We also agreed to grant Mr. Haugen a security interest in all of our assets, junior only to the security interest of Silicon Valley Bank.In the event of an “Actionable Violation,” which is defined to include, among other things, our failure to maintain certain minimum net income levels, our failure to maintain a specified minimum account balance, or our failure to make any payment required under the Financing Agreement or any other agreement between Mr. Haugen and us, Mr. Haugen may, among other things, market our assets (including our intellectual property) and require us to sell such assets (subject to the approval of Silicon Valley Bank) with the proceeds to be applied to all amounts then due to Silicon Valley Bank and thereafter to any amounts due by us to Mr. Haugen under the Financing Agreement or any other agreement or instrument.In January 2011, we entered into the following agreements with Mr. Haugen: (i) a Security Agreement granting him a security interest in all of our assets to secure the reimbursement obligation under the Financing Agreement and every other debt, liability or obligation that we currently or at any time in the future owe to him and (ii) a related Intellectual Property Security Agreement granting him a security interest in all of our intellectual property.On April 18, 2012, but effective as of January 6, 2012, we entered into a Second Amendment to Loan Guarantor Agreement to provide an additional monthly compensation fee of $20,000 per month to act as guarantor and to extend the term of the original Financing Agreement until July 6, 2012.On August 30, 2012, we entered into a Third Amendment to Loan Guarantor Agreement to extend the terms of the original Financing Agreement and Second Amendment until January 6, 2013. 21 In 2007, we sold $5,242,000 in convertible notes that were subsequently converted into 5,242,000 shares of common stock.The notes were sold to accredited investors.We made these sales in reliance on an exemption from registration provided by Section 4(2) of the Securities Act and similar state exemptions.Our counsel has advised us that the availability of those exemptions cannot be determined with legal certainty due to the fact that we may not have complied with all of the form filings or other notice filing provisions of safe-harbor exemptions for such sales offered by rules promulgated under the Securities Act by the SEC and applicable state laws.Thus, it is possible that the sale of the convertible notes may have violated the registration requirements of the Securities Act and applicable state laws.As to those sales, a right of rescission may exist on which the statute of limitations has not run.We performed an analysis under FAS 5, Accounting for Contingencies, and concluded that the likelihood of a right of rescission being successfully enforced on the convertible note sales is remote. CASH REQUIREMENTS We are an early stage wireless technology company focused on the marketing and sales of the PocketFinder family of products for retail distribution. Since our inception, we have generated significant losses.As of August 31, 2012, we had an accumulated deficit of $45,748,820 and we expect to incur continual losses until sometime in calendar year 2013. We have a limited history of operations.To date, we have funded our operations primarily through personal loans by the founders and the private placement of our common stock and convertible notes. As of August 31, 2012, we had $376,554 in cash and cash-equivalents.Over the next several quarters we expect to invest significant amounts of funds to develop our sales and marketing programs associated with the commercialization and launch of the PocketFinder family of products.We also expect to fund any additional inventory requirements and any necessary general overhead requirements. We expect to have to obtain additional financing in the coming months for general and administrative expenses as well as purchasing and maintaining inventory, and for related purposes such as packaging, shipping, and direct sales and marketing costs.We are not able to estimate the amount of funds necessary as it will be determined by the volume represented by purchase orders from targeted distributors and direct end users. Our funding requirements will depend on numerous factors, including: ● Costs involved in production and manufacturing to fill purchase orders, software and interface customization for OEM partners, and the network necessary to commence the commercialization of the PocketFinder People and PocketFinder Pets devices; ● The costs of outsourced manufacturing; ● The costs of commercialization activities, including product marketing, sales and distribution, and customer service and support; ● Our revenues, if any, from successful commercialization of the PocketFinder devices and the PocketFinder Network platform services; and ● Other general and administrative expenses associated with running the day to day operations of our Company. On March, 16, 2012, we consummated a financing with JMJ Financial (“JMJ”) which could net us up to $2,000,000 in capital.As of August 31, 2012, we received investments from JMJ totaling $1,560,000, but future capital distributions shall be made solely at JMJ’s discretion.Due to the uncertain nature of any future funding from JMJ, we may need to raise debt or equity capital this coming quarter.The sale of additional equity securities may result in additional dilution to our stockholders.The sale of debt securities could involve substantial operational and financial covenants that might inhibit our ability to follow our business plan.Additional financing may not be available in amounts or on terms acceptable to us or at all.If we are unable to obtain additional financing, we may be required to reduce the scope of, delay or eliminate some or all of our planned commercialization activities, which could adversely affect our financial conditions and operating results. Product Research and Development We plan to continue to develop new product enhancements to our existing product on the market including PocketFinder People and PocketFinder Vehicles.We are currently in the final process of testing the PocketFinder XL (“extended life”) devices with some key potential customers. 22 Plant and Equipment, Employees We do not plan to purchase or sell any significant equipment, plant or properties during the foreseeable future. Our business operations are based on a strategic outsourcing model, thereby negating the need for significant amounts of plant and equipment, or significant numbers of employees.We currently have nine employees and do not anticipate hiring any significant number of additional employees during the next 12 months but will add a few selected and strategic employees. Off-Balance Sheet Arrangements As of August 31, 2012, we had no off-balance sheet arrangements. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 23 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Location Based Technologies, Inc Irvine, California We have audited the accompanying consolidated balance sheets of Location Based Technologies, Inc. as of August 31, 2012 and 2011, and the related consolidated statements of operations, stockholders' equity and cash flows for each of the years ended August 31, 2012 and 2011. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Location Based Technologies, Inc. as of August 31, 2012 and 2011, and the results of its operations, changes in stockholders' equity and cash flows for the year ended August 31, 2012 and 2011, in conformity with U.S. generally accepted accounting principles. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred recurring losses since inception and has an accumulated deficit in excess of $45,000,000.There is minimal sales history for the Company's products, which are new to the marketplace. These conditions raise substantial doubt about the Company's ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Denver, Colorado November 26, 2012 /s/Comiskey & Company PROFESSIONAL CORPORATION 24 Location Based Technologies, Inc. CONSOLIDATED BALANCE SHEETS August 31, 2012 and 2011 August 31, August 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts - Inventory, current Prepaid expenses and other assets Manufacturing deposits - Deferred financing costs Total current assets Property and equipment, net of accumulated depreciation OTHER ASSETS Patents and trademarks, net of accumulated amortization Inventory, noncurrent - Deposits Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred compensation Deferred revenue - Advances from officers and accrued interest - Line of credit and accrued interest Convertible notes payable and accrued interest, net of unamortized beneficial conversion feature Total current liabilities TOTAL LIABILITIES Commitments and contingencies STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.001 par value; 300,000,000 shares authorized; 197,861,157 and 191,570,055 shares issued and outstanding at August 31, 2012 and 2011, respectively Additional paid-in capital Prepaid services paid in common stock ) ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 25 Location Based Technologies, Inc.
